DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-11 filed on 6/10/2019 have been reviewed and considered by this office action.

Drawings
	The drawings filed on 6/10/2019 have been reviewed and are considered acceptable.

Specification
	The specification filed on 6/10/2019 has been reviewed and is considered acceptable. 

Claim Objections
Claim 6 is objected to because of the following informalities: In the present claim set, there are two “Claim 6’s”, each with different dependencies. The claim numbering should be corrected to reflect a singular claim 6 and re-number the proceeding claims in order as appropriate. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "…the combined X-axis, Y-axis…" in limitation “b)” of the present claim.  There is insufficient antecedent basis for this limitation in the claim as there is not mention of combining the X, Y, and Z axis coordinate data prior to this limitation. The office recommends correcting the claim to recite, “…a combined X-axis, Y-axis…” in order to overcome the current rejection. Dependent claims 2-11 are also rejected for being dependent upon a rejected base claim.

Further, Claim 7 currently depends upon Claim 6 and in the present claim set, there are two “Claim 6’s” which each have different dependencies (one depends upon Claim 3 and the other depends upon Claim 5). As such, it is unclear which claim set Claim 7 should depend upon thus rendering the claim indefinite. Appropriate correction required. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

s 4-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. In particular, Claim 5 which depends upon Claim 4 is improper because Claim 5 fails to further limit the subject matter as claimed in Claim 4. Claims 6 and 7 also depend upon claim 4 and are thus rejected under 112(d). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recite(s) “defining a best-fit plane which best fits to the combined X-axis, Y-axis, and Z-axis coordinate data at all locations;”, “calculating a flatness value for the surface by subtracting from the Z-axis coordinate data of the highest elevation of all locations, Z-axis coordinate data of the defined best fit plane at the location of the X-axis, Y-axis coordinate data of the location having the highest elevation of all locations to yield a positive difference, subtracting from Z-axis coordinate data of the defined best fit plane at the location of the X-axis, Y-axis coordinate data of the location having the lowest elevation of all locations, the Z-axis coordinate data of the lowest elevation of all locations to yield a negative difference, adding the absolute value of the negative difference to the positive difference to calculate a sum representing the flatness value of the surface;” and “comparing the calculated flatness value of the surface with a maximum allowable flatness value for 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element, “at each of multiple locations within a two-dimensional coordinate system for the surface which comprises mutually perpendicular X- and Y-axes, measuring Z-axis coordinate data for elevation of the surface along a Z-axis which is perpendicular to both X- and Y-axes thereby defining X-axis, Y-axis, and Z-axis coordinate data at each location;”, which analyzed under Step 2A Prong Two, adds insignificant extra solution activity to the judicial exception, in the form of data gathering. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional elements amount to merely gathering data of coordinate data using a smart camera vision system. Analyzed under Berkheimer, utilizing a vision system to measure coordinates is well-understood, routine and conventional as discussed in the paper titled, “A simple method of using a single video camera to determine the three-dimensional position of a fish” (1994), and thus does not provide an inventive concept as described in MPEP 2106.05(d)(II), “sending/receiving data over a network”.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

The present application recites the method of:
Determining XYZ coordinate data at multiple locations on the surface of an unfinished work piece
Defining a best-fit plane based on the combined XYZ coordinate data obtained
Calculates a flatness value for the surface of the object by subtracting the highest Z coordinate data recorded from the Z coordinate data of the best fit line yielding a positive value, subtracting the lowest Z coordinate data recorded from the Z coordinate data of the best fit line yielding a negative value, adding the positive value of the highest Z coordinate data to the absolute value of negative Z value of the lowest Z coordinate data to yield a value indicative of flatness
Comparing the calculated value to a maximum threshold value.

The closest prior art of record is Aritsuka et al. (US PGPUB 20100169042).

Regarding Aritsuka, (Fig. 13 and 14; paragraph [0055]); teaches a method for determining flatness of an object using a measuring stage as a reference surface. Coordinate data is determined based on the reference surface, a line of best fit is determined based on the measured coordinate data, and a height difference in relation to the reference plane is calculated in order to determine a flatness value. Further, the flatness value can be compared to a threshold value. However, Aritsuka is silent on in the flatness calculation of determining a highest z point location, subtracting that from the line of best fit z coordinate location to determine a positive difference, determining a lowest z point data, .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262.  The examiner can normally be reached on 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.